Citation Nr: 1618362	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  07-28 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating above 10 percent for service-connected lumbar
disc disease.

2. Entitlement to service connection for bilateral pes planus and bilateral first
metatarsophalangeal joint hallux limitus, status post cheilectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
October 2006 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) on the issue of entitlement to an initial rating above 10 percent for service-connected lumbar disc disease.  A transcript of the hearing has been associated with the claims file.  However, that VLJ has retired from the Board.  

This appeal was previously before the Board and remanded in March 2012 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing in his September 2014 VA Form 9.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).



Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO nearest the Veteran's residence, in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




